J-S23009-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                  Appellee               :
                                         :
            v.                           :
                                         :
STEPHEN ISANSKI,                         :
                                         :
                  Appellant              : No. 430 EDA 2014

           Appeal from the Judgment of Sentence January 9, 2014,
                   Court of Common Pleas, Chester County,
              Criminal Division at No. CP-15-CR-0004593-2009

BEFORE: DONOHUE, SHOGAN and STRASSBURGER*, JJ.

MEMORANDUM BY DONOHUE, J.:                              FILED MAY 18, 2015

      Stephen Isanski (“Isanski”) appeals from the judgment of sentence

entered following his conviction of resisting arrest, 18 Pa.C.S.A. § 5104. We

affirm.

      We   summarize    the   relevant   factual   history   as    follows.   At

approximately 12:15 in the morning on September 30, 2009, Sergeant

Wayne O’Connell responded to a radio call for a domestic dispute at Isanski’s

residence. N.T., 12/4/13, at 31, 55. The call indicated that the parties were

intoxicated and that a woman had been injured in the dispute. Id. at 55.

As Sergeant O’Connell proceeded to the location, he called for back-up. Id.

at 59. When he arrived, he first encountered the injured woman sitting on

the steps of a building next to Isanski’s residence.     Id.      She was crying

hysterically and bleeding from her left hand. Id. at 62. Sergeant O’Connell




*Retired Senior Judge assigned to the Superior Court.
J-S23009-15


asked her what happened and she told him that Isanski assaulted her. Id.

at 62-63. Sergeant O’Connell proceeded toward Isanski’s residence. As he

approached the steps to Isanski’s front door, Isanski opened the door and

screamed at Sergeant O’Connell to “[g]et that fucking bitch off of my

property.” Id. at 64. Sergeant O’Connell told Isanski that the woman was

injured and asked Isanski what happened. Id. at 65. Isanski responded by

screaming that he “[was] not saying any fucking thing” to Sergeant

O’Connell and attempted to shut the door. Id. Sergeant O’Connell stopped

the door from shutting with his foot and grabbed Isanski’s wrist. 1       Id.

Isanski pushed the Sergeant, the force of which caused the men to end up in

the grass in front of Isanski’s residence. Id. at 66. At this time Sergeant

O’Connell told Isanski that he was being detained and attempted to place

handcuffs on him. Id. Isanski struggled with Sergeant O’Connell, ultimately

requiring Sergeant O’Connell to sweep Isanski’s leg out from under him, pin

Isanski to the ground with all of his force, and struggle with him for

approximately two minutes before he could place him in handcuffs. Id. at

66-70.   During the struggle, Isanski struck Sergeant O’Connell a second

time, which prompted the Sergeant to tell Isanski that he was under arrest.

Id. at 67.    Throughout the altercation, Isanski responded, “Fuck you,

Wayne” to Sergeant O’Connell’s directives. Id. at 41.


1
  Sergeant O’Connell felt that for his safety and to control the situation, he
could not allow Isanski to retreat into his residence where he might have
had weapons. N.T., 12/4/13, at 65-66.


                                    -2-
J-S23009-15


      Prior to trial, Isanski filed a motion in limine seeking, among other

things, that the jury be given the following instruction:

            Whether a person who knocks on someone’s door
            and requests an opportunity to speak is a police
            officer or a private citizen, the occupant has no
            obligation to open the door or to speak.
            Furthermore, even if that occupant chooses to open
            the door and speak with the officers, the occupant
            need not allow the officers to enter the premises and
            may refuse to answer any questions at any time.

Motion in Limine, 11/27/13, at 5. The trial court denied Isanski’s request for

this instruction.   N.T., 12/5/13, at 3-4.   The jury found Isanski guilty of

resisting arrest and the trial court sentenced him to one month of probation

and a $150 fine.

      This timely appeal follows, in which Isanski challenges only the trial

court’s denial of his requested jury instruction. Isanski’s Brief at 4, 7.2 The

record reveals, however, that Isanski’s counsel did not object to the trial

court’s failure to include this point at the time it charged the jury.    N.T.,

1/17/13, at 184.        Accordingly, this issue has been waived.           See

Commonwealth v. Sanchez, 82 A.3d 943, 978 (Pa. 2013) (holding that


2
  When the trial court denied the jury instruction Isanski sought in his
motion in limine, his counsel requested an alternative instruction. N.T.,
12/5/13, at 4. The trial court denied this request as well. Id. at 5. In his
appellate brief, Isanski’s statement of question involved indicates that he is
challenging the trial court’s denial of his request for this alternative charge
as well; however, he has not presented argument in support thereof.
Accordingly, his challenge to the denial of the alternative jury instruction has
been waived. See Commonwealth v. J.F., 800 A.2d 942, 946 n.10 (Pa.
Super. 2002) (holding that an issue set forth in statement of questions but
with no corresponding argument in brief is waived).


                                     -3-
J-S23009-15


even where trial court denies request for specific charge at charging

conference, party must make a specific objection to its omission when

charge is given to preserve the issue for appeal).

      Even if this issue had not been waived, it would not prevail.3 Isanski

argues that he was entitled to the requested charge set forth above because

Sergeant O’Connell “approached and entered into [his] home without a

warrant and not in possession of exigent circumstances.” Isanski’s Brief at

9.   This argument cannot succeed because there is no evidence that

Sergeant O’Connell knocked on Isanski’s door or entered Isanski’s home. To

the contrary, the uncontroverted evidence establishes that Isanski initiated

the interaction with Sergeant O’Connell and that Sergeant O’Connell never

entered the home. See N.T., 12/5/13, at 63-69. Accordingly, there was no

basis for an instruction regarding a citizen’s right to not answer his door and

speak with a police officer. See Commonwealth v. Houck, 102 A.3d 443,

451 (Pa. Super. 2014). (holding that the trial court is required to instruct the

jury only as to the applicable law of the case); see also Commonwealth v.

Buterbaugh, 91 A.3d 1247, 1257 (Pa. Super. 2014) (“[A] trial court should

not instruct the jury on legal principles which have no application to the facts




3
   “In deciding whether a trial court erred in refusing to give a jury
instruction, we must determine whether the court abused its discretion or
committed an error of law.” Commonwealth v. Clouser, 998 A.2d 656,
658 (Pa. super. 2010).


                                     -4-
J-S23009-15


presented at trial.”). We therefore find no error in the trial court’s refusal to

give the requested jury instruction.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/18/2015




                                       -5-